



Exhibit 10.45




FORM OF SUBSCRIPTION AGREEMENT
This Subscription Agreement (this “Agreement”), dated [ ] is by and between,
Coty Inc., a Delaware corporation (the “Parent”) and [ ] (the “Subscriber”) and
collectively as “parties”.
RECITALS
WHEREAS, [ ] and Subscriber are parties to that certain Employment Agreement,
dated as of [ ] (the “Employment Agreement”).
WHEREAS, the Parent and the Subscriber desire to enter into this Agreement to
obligate the Subscriber to acquire shares of preferred stock of the Parent (as
described below) to be delivered to the Subscriber pursuant to and subject to
the terms of the Coty Inc. Equity and Long-Term Incentive Plan (the “Plan”).
WHEREAS, the Parent desires to issue and sell to Subscriber, and Subscriber
desires to purchase from the Parent, [ ] shares of Series A-1 Preferred Stock of
the Parent (the “Shares”), with the terms and conditions substantially as set
forth in that Certificate of Designations filed with the Secretary of State of
the State of Delaware relating to the Shares, including the various and several
voting powers, preferences and relative, participating, optional or other
rights, and the qualifications, limitations and restrictions thereof set forth
in Annex A hereto, for an aggregate cash payment equal to [ ] (the “Purchase
Price”), subject to the terms and conditions described herein.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:


ARTICLE I
PURCHASE AND SALE


Section 1.1Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Parent agrees to issue and
sell to the Subscriber, and the Subscriber agrees to purchase from the Parent,
the Shares for an aggregate cash purchase price equal to the Purchase Price.
Section 1.2    Closing.
(a)The sale and purchase of the Shares shall take place at a closing (the
“Closing”) to be held at the offices of Coty, Inc., on [ ] at 350 Fifth Avenue,
New York, New York 10118, or at such other place or at such other time or on
such other date as the Parent and the Subscriber mutually may agree in writing.
The day on which the Closing takes place is referred to as the “Closing Date.”
(b)At the Closing, the Parent shall deliver to Computershare Trust Company (the
“Transfer Agent”) an instruction letter authorizing and directing the Transfer
Agent to record in the share register of the Parent book entry positions
representing the Shares issued in the name of the Subscriber.
(c)At the Closing, the Subscriber shall deliver to the Parent the Purchase Price
in cash.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PARENT
The Parent hereby represents and warrants to the Subscribers as follows:


Section 2.1Organization and Qualification. The Parent is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. The Parent has all requisite power, right and authority to carry on
its business as now conducted.


Section 2.2Share Issuance. The Shares to be issued to the Subscriber pursuant to
this Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be free and clear of all liens and other encumbrances, duly and
validly issued and will be fully paid and non-assessable and free from
preemptive rights.





--------------------------------------------------------------------------------







Section 2.3Authority. The Parent has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by the Parent and is legal,
valid, binding and enforceable upon and against the Parent.


Section 2.4No Conflict; Required Filings and Consents. The execution, delivery
and performance by the Parent of this Agreement and the consummation by the
Parent of the transactions contemplated hereby do not and will not (a) violate
any provision of the certificate of incorporation or bylaws (or similar
organizational documents) of the Parent; (b) violate any federal, state or local
statute, law, regulation, order, injunction or decree (“Law”); or (c) require
any consent or approval of any person, including any registration or filing
with, or notice to any federal, state or local governmental authority or any
agency or instrumentality thereof (a “Governmental Authority”).


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
The Subscriber, severally as to itself only and not jointly as to or with anyone
else, hereby represents and warrants to the Parent as follows:


Section 3.1Authority and Enforceability. The Subscriber has full power and
authority to enter into this Agreement, the execution and delivery of which has
been duly authorized and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).


Section 3.2Legends. The Subscriber understands and agrees that the certificates
for the Shares, if any, shall bear substantially the following legend until such
Shares shall have been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and effectively disposed of in accordance with a
registration statement that has been declared effective, and that the Parent has
no intention of registering such Shares pursuant to the Securities Act:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED FROM SALE, TRANSFER,
EXCHANGE OR ASSIGNMENT, EXCEPT PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (I) TO THE PARENT, (II) BY THE
LAWS OF DESCENT AND DISTRIBUTION, OR (III) UPON RECEIPT OF A WRITTEN OPINION OF
COUNSEL TO THE PARENT OR THE PARENT’S SECRETARY AND GENERAL COUNSEL.


Section 3.3No Conflict; Required Filings and Consents. The execution, delivery
and performance by the Subscriber of this Agreement and the consummation by the
Subscriber of the transactions contemplated hereby do not and will not
(a) violate any Law, or (b) require any consent or approval of any person,
including any registration or filing with, or notice to any Governmental
Authority.


Section 3.4Resale; Accredited Investor. The Subscriber is acquiring the Shares
solely for the Subscriber’s own beneficial account, for investment purposes, and
not with a view towards, or resale in connection with, any distribution of the
Shares. The Subscriber is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, and a sophisticated purchaser who has made its own
independent investigation, review and analysis of the transactions contemplated
hereby. The Subscriber has been furnished with all information (or provided
access to all information) regarding the attributes of the Shares for which it
is subscribing and the merits and risks of an investment in such Shares that it
requested to evaluate the investment in such Shares. The Subscriber is relying
solely on the representations, warranties and agreements of the Parent contained
in this Agreement, and agrees that at no time was it presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general or public advertising or solicitation.


Section 3.5Equity Award. The Subscriber acknowledges and agrees that (i) the
Series A-1 Preferred Stock issued to the Subscriber hereunder is in full
satisfaction of the Parent’s obligation to grant the equity award to him under
Section 5 of the Employment Agreement and (ii) no Stock Options (as defined in
the Plan) will be issued to him pursuant to Section 5 of the Employment
Agreement.





--------------------------------------------------------------------------------





ARTICLE IV
GENERAL PROVISIONS


Section 4.1Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.


Section 4.2Waiver. No failure or delay of either party in exercising any right
or remedy hereunder shall operate as a waiver thereof. Any such waiver by a
party shall be valid only if set forth in writing by such party.


Section 4.3Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally or sent by
facsimile, e‑mail, overnight courier or registered or certified mail, postage
prepaid, to the address set forth on the signature pages hereto opposite the
party to receive such notice, or to such other address as may be designated in
writing by such party.


Section 4.4Entire Agreement. This Agreement, together with the Plan, constitute
the entire agreement, and supersedes all prior written agreements, arrangements
and understandings and all prior and contemporaneous oral agreements,
arrangements and understandings between the parties with respect to the subject
matter of this Agreement. No party to this Agreement shall have any legal
obligation to enter into the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.


Section 4.5Third-Party Beneficiaries. Nothing in this Agreement shall confer
upon any person other than the parties and their respective successors and
permitted assigns any right of any nature.


Section 4.6Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.


Section 4.7Award Subject to Plan; Administration. This Agreement is and shall be
construed as an “Other Stock-Based Award” granted to Subscriber pursuant to the
Plan (as such term is defined therein). The Remuneration and Nominating
Committee of the Board of Directors of Coty, Inc. (the “Committee”) administers
the Plan and shall administer this Agreement as an award under the Plan. The
Subscriber’s rights under this Agreement are expressly subject to the terms and
conditions of the Plan, including any guidelines the Committee adopts from time
to time. The Subscriber hereby acknowledges receipt of a copy of the Plan.


Section 4.8Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or for recognition and enforcement of any judgment in respect hereof brought by
the other party or its successors or assigns may be brought and determined in
any New York State or federal court sitting in the Borough of Manhattan in The
City of New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any action, suit or proceeding relating thereto except in such courts). Each of
the parties further agrees to accept service of process in any manner permitted
by such courts. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure lawfully to serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.


Section 4.9Assignment; Successors. This Agreement may not be assigned by either
party without the prior written consent of the other party, except that the
Parent may assign this Agreement to any of its Affiliates. Subject to the
preceding sentence, this Agreement will be binding upon the parties and their
respective successors and assigns. For the purposes of this Agreement, the term
“Affiliate” shall mean any entity controlling, controlled by or under common
control with the named party.





--------------------------------------------------------------------------------







Section 4.10Severability. If any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law, such invalidity, illegality or unenforceability shall not
affect any other provision hereof.


Section 4.11Counterparts. This Agreement may be executed in counterparts,
including electronic transmission and facsimile counterparts, all of which shall
be considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.
[The remainder of this page is intentionally left blank.]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
COTY INC.
By:
Name:
Title:
Address for Notices:
350 Fifth Avenue
New York, NY 10118
Attn: General Counsel


SUBSCRIBER
By:
Name: [ ]
Address for Notices:
[ ]










